DISMISS and Opinion Filed August 13, 2014




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00910-CV

              WAYNE E. TUCKER JR. AND LAUREN LARAVIA, Appellants
                                     V.
                GRAYSON CENTRAL APPRAISAL DISTRICT, Appellee

                      On Appeal from the 59th Judicial District Court
                                 Grayson County, Texas
                           Trial Court Cause No. CV-13-1656

                            MEMORANDUM OPINION
                       Before Justices Bridges, Francis, and Lang-Miers
                                  Opinion by Justice Francis
       Before the Court is appellants’ unopposed motion to dismiss the appeal. Appellants have

informed the Court that the parties have settled their differences.       Accordingly, we grant

appellants’ motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




140910F.P05                                       /Molly Francis/
                                                  MOLLY FRANCIS
                                                  JUSTICE
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

WAYNE E. TUCKER JR. AND                           On Appeal from the 59th Judicial District
LAUREN LARAVIA, Appellants                        Court, Grayson County, Texas.
                                                  Trial Court Cause No. CV-13-1656.
No. 05-14-00910-CV       V.                       Opinion delivered by Justice Francis.
                                                  Justices Bridges and Lang-Miers,
GRAYSON CENTRAL APPRAISAL                         participating.
DISTRICT, Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

      Subject to any agreement between the parties, it is ORDERED that appellee, GRAYSON
CENTRAL APPRAISAL DISTRICT, recover its costs of this appeal from appellants, WAYNE
E. TUCKER JR. AND LAUREN LARAVIA.


Judgment entered August 13, 2014




                                            –2–